                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

DONALD ANDERSON,                                                        Case No.: 8:18-cv-00901-MSS-AAS

       Plaintiff,
vs.
THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

      Defendants.
_____________________________________ /
                PLAINTIFF’S RESPONSE TO DEFENDANT, WORLD
               WRESTLING ENTERTAINMENT, INC.’S, MOTION TO
             STAY DISCOVERY DUE TO PENDING MOTION TO DISMISS

       Plaintiff, DONALD ANDERSON, by and through undersigned counsel, files his

Response to Defendant, WORLD WRESTLING ENTERTAINMENT, INC.’S, Motion to Stay

Discovery due to Pending Motion to Dismiss (Doc. 36), and in support, states the following:

                                             INTRODUCTION

       Plaintiff    initiated     this     action     against      Defendant,        WORLD           WRESTLING

ENTERTAINMENT, INC. (“WWE”) as a result of Plaintiff being physically attacked by the

WWE’s employee and/or agent, Defendant, THADDEUS MICHAEL BULLARD SR. a/k/a

TITUS O’NEIL (“O’NEIL”). On May 14, 2018, WWE filed its Motion to Dismiss (Doc. 17),

which alleges this Court lacks personal jurisdiction over the WWE. On May 23, 2018, Plaintiff

filed his Response to this Motion (Doc. 19). On September 26, 2018, Plaintiff served WWE with

initial discovery requests (Doc. 36-7 and 36-8), some of which seek discovery on issues relevant

to WWE’s Motion to Dismiss.




                                             METTS LEGAL, P.A.
          320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
        On October 24, 2018, WWE filed its Motion to Stay Discovery due to Pending Motion to

Dismiss (Doc. 36). It appears the main argument being raised in the Motion to Stay is that the

WWE does not want to voluntarily respond to Plaintiff’s discovery requests to prevent a future

argument that the WWE has waived its purported personal jurisdiction defense.

        Plaintiff is agreeable to waive any argument he has that the WWE gives up its purported

personal jurisdiction defense if WWE responds to Plaintiff’s discovery requests served on

September 26, 2018. Accordingly, Plaintiff is respectfully requesting this Court deny WWE’s

Motion to Stay Discovery. In addition, if the Court does deny the WWE’s Motion to Stay

Discovery, then obviously the WWE would not “voluntarily” be responding to Plaintiff’s

pending discovery requests.

                                        MEMORANDUM OF LAW

                    I. MOTIONS TO STAY DISCOVERY ARE DISFAVORED

        Discovery should be stayed only in the rarest of circumstances. Hovermale v. School Bd.

of Hillsborough County, Fla., 128 F.R.D. 287, 289 (M.D. Fla. 1989); APR Energy, LLC v.

Pakistan Power Res., LLC, No. 3:08-CV-961-J-25MCR, 2009 WL 2762064, at *2 (M.D. Fla.

Aug. 28, 2009). The primary “purpose of discovery under the Federal Rules is to require the

disclosure of all relevant information so that the ultimate resolution of disputed issues in any

civil action may be based on a full and accurate understanding of the true facts.” APR Energy,

2009 WL 2762064, at *3 (citing United States v. Proctor & Gamble Co., 356 U.S. 677, 682

(1958)). Minimal judicial supervision is envisioned in the operation of discovery unless the

parties encounter a dispute and request judicial intervention. APR Energy, 2009 WL 2762064, at

*3. This Court advocates that parties practice discovery “with a spirit of cooperation and

civility.” Id.


                                                           2
                                               METTS LEGAL, P.A.
            320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
       As such, courts do not favor motions staying discovery and such motions are rarely

granted. Hovermale, 128 F.R.D. at 289; APR Energy, 2009 WL 2762064, at *2. Staying

discovery is “not favored because when discovery is delayed or prolonged it can create case

management problems which impede the Court's responsibility to expedite discovery and cause

unnecessary litigation expenses and problems.” S.D. v. St. Johns Cnty. Sch. Dist., No. 3:09-cv-

250-J-20TEM, 2009 WL 3231654, at *2 (M.D. Fla. Oct. 1, 2009)(denying motion to stay

discovery pending decision on motion to dismiss), modified by S.D. v. St. Johns Cnty. Sch. Dist.,

No. 3:09-CV250-J20TEM, 2009 WL 4349878, at *4-5 (M.D. Fla. Nov. 24, 2009)(amending

order to stay discovery only as to individual government-official defendants who asserted a

defense of qualified immunity, but permitting full discovery as to the school district defendant).

       As motions staying discovery are disfavored, the party seeking a protective order staying

discovery has the heavy burden to demonstrate good cause, and must make “a particular and

specific demonstration of fact as distinguished from stereotyped and conclusory statements”

supporting the need for a protective order. Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 231

F.R.D. 426, 429-30 (M.D. Fla. 2005); Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997);

Gulf Oil Company v. Bernard, 452 U.S. 89, 102 n. 16 (1981).

                     II. WWE HAS NOT ESTABLISHED GOOD CAUSE
                   NOR PREJUDICE TO JUSTIFY A STAY OF DISCOVERY

       The Discovery Practices Manual for this Court explicitly states that “Normally, the

pendency of a motion to dismiss ... will not justify a unilateral motion to stay discovery pending

resolution of the dispositive motion.... However, unusual circumstances may justify a stay of

discovery in a particular case upon a specific showing of prejudice or undue burden.” Middle

District Discovery Manual (2015) at p. 5, section I(E)(4). As stated above, the party moving to

stay discovery bears the heavy burden of showing good cause and reasonableness for such an

                                                          3
                                              METTS LEGAL, P.A.
           320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
extraordinary measure. See Feldman, 176 F.R.D. at 652. There has been no factual undue

burden alleged and the only factual prejudice alleged is the WWE’s argument that it potentially

may waive its personal jurisdiction defense if it voluntarily responds to Plaintiff’s discovery

requests. As stated above, Plaintiff is agreeable that the WWE will not waive its personal

jurisdiction defense if it responds to the pending discovery requests. In addition, if the Court

denies the WWE’s Motion to Stay Discovery then the WWE would not voluntarily be

responding to the discovery requests. Accordingly, Plaintiff believes that the WWE has not met

its burden, and thus, is respectfully requesting that this Court deny the motion.

     III. WWE’S MOTION TO DISMISS DOES NOT JUSTIFY A DISCOVERY STAY

          When determining whether to grant a motion staying discovery premised upon the

movant's pending motion to dismiss, “a court must balance the harm caused by a delay in

discovery against the possibility that the dispositive motion might be granted.” McCabe v. Foley,

233 F.R.D. 683, 685 (M.D. Fla. 2006)(citations omitted). In doing so, the court must take a

“preliminary peek” at the merits of the motion to dismiss to see if it “appears to be clearly

meritorious and truly case dispositive.” McCabe, 233 F.R.D. at 685 (citation omitted, emphasis

added).

          A “preliminary peek” at the WWE’s Motion to Dismiss and Plaintiff’s Response reveals

a strong possibility that the motion would be denied. As discussed in detail within Plaintiff’s

response to the Motion to Dismiss, Plaintiff believes he has established that jurisdiction over the

WWE is authorized under Florida’s longarm statute and that exercise of jurisdiction over the

WWE comports with traditional notions of fair play and substantial justice under the Due

Process clause of the Fourteenth Amendment. In addition, the allegations against the WWE, in

part, arise from WWE’s business operations in Florida. Specifically, the claims against the


                                                            4
                                                METTS LEGAL, P.A.
             320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
WWE for its negligent retention, training and supervision occurred at its Performance Center in

Orlando, Florida. See, Amended Complaint ¶¶ 5e, m, n, and o, 12, and 101. Also, the vicarious

liability counts for Battery, Assault, and Negligent and Intentional Infliction of Emotional

Distress against WWE rely on the allegations that O’NEIL’S violent propensities were enhanced,

encouraged, trained, approved and promoted by the WWE in Orlando, Florida. Id. ¶¶ 5e and n,

60, 66, 71, 77, 104, and 115. Further, the preparation for the WWE show being filmed at the

time the assault took place was conducted in Orlando, Florida, which partially forms the basis for

the Negligence and Gross Negligence claims alleged against the WWE. Id. ¶¶ 5e, m, and o, 12,

82, and 89. None of these allegations have been refuted.

        Thus, the motion to dismiss is “not so clear on its face that there is ‘an immediate and

clear possibility that it will be granted’ ” so as to justify a complete stay of discovery. See Koock,

2009 WL 2579307, at * 2 (citing Feldman, 176 F.R.D. at 653)(denying motion to stay discovery

because defendant's motion to dismiss “not so clear on its face that there is ‘an immediate and

clear possibility that it will be granted’”).

                                                CONCLUSION

        For the reasons stated hereinabove, Plaintiff respectfully requests that this Court deny

WWE’s Motion to Stay Discovery due to Pending Motion to Dismiss. If the Court denies the

WWE’s Motion to Stay Discovery, Plaintiff respectfully requests that the WWE be required to

respond to Plaintiff’s discovery requests within fifteen (15) days of the Court denying the

motion.




                                                          5
                                              METTS LEGAL, P.A.
           320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was served on this 26th day of October, 2018

through electronic mail to Daniel A. Shapiro, Esq., Cole, Scott & Kissane, P.A., 4301 West Boy

Scout   Boulevard,      Suite     400,     Tampa,       Florida     33607,      at   dan.shapiro@csklegal.com,

christopher.donegan@csklegal.com,                             dorice.voecks@csklegal.com                      and

alice.hartranft@csklegal.com,            Counsel        for       Defendant,         WORLD            WRESTLING

ENTERTAINMENT, INC; and to Mario E. Torres, Esq., Torres Benet, 5308 Van Dyke Road,

Lutz, Florida 33558, at mariotorres@torresbenet.com and eservice@torresbenet.com, Counsel

for Defendant, THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL.



                                                               /s/Derek Metts
                                                               DEREK L. METTS
                                                               FBN: 081708
                                                               METTS LEGAL, P.A.
                                                               320 Maitland Avenue
                                                               Altamonte Springs, Florida 32701
                                                               Tel.: 321.422.0430
                                                               Fax.: 321.422.0499
                                                               derek.metts@mettslegal.com
                                                               laura.dowdell@mettslegal.com
                                                               Counsel for Plaintiff




                                                          6
                                              METTS LEGAL, P.A.
           320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
